Citation Nr: 1339123	
Decision Date: 11/27/13    Archive Date: 12/13/13

DOCKET NO.  11-20 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1959 to March 1994.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In April 2012, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record. 

The Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  


FINDING OF FACT

The Veteran was exposed to loud noise during service, and the evidence shows continuity of symptomatology for bilateral hearing loss since active service. 


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a)(2012).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Service connection can also be established through application of statutory presumptions.  Diseases subject to presumptive service connection are shown at 38 C.F.R. § 3.309.  Other organic diseases of the nervous system is listed as a "chronic disease" and includes sensorineural hearing loss.  See M21-1MR, Part III.iv.4.B.12.a; see also Cromley v. Brown, 7 Vet. App. 376, 378 (1995) .  

Under 38 C.F.R. § 3.303(b), if a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service (or during the presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  The provisions of 38 C.F.R. § 3.303(b) have been interpreted as an alternative route to service connection only for the specific chronic diseases listed in of 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In addition, where a veteran who served continuously for 90 days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as other organic diseases of the nervous system, to a degree of 10 percent or more within 1 year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1110, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2013).  

In the present case, the Veteran contends that service connection is warranted for bilateral hearing loss due to noise exposure in service, primarily from artillery and aircraft engines.  He testified that he did not use hearing protection in service.

At the outset, the Board notes that the Veteran does have a current hearing loss disability as defined by VA regulations.  Specifically, the first documentation of hearing loss for VA purposes is in the December 2009 VA examination.  See 38 C.F.R. § 3.385.  

The Board also finds that the Veteran was exposed to loud noise in service.  In a June 2010 private audiogram, "Dr. V.K." noted the Veteran had a history of noise exposure.   Moreover, the Veteran's DD-214's indicate he worked in aviation as a pilot, aviation officer, and supply manager.  The Veteran also testified he was routinely exposed to the firing of guns in the artillery unit and that aircraft maintenance required the starting up and shutting down of engines for testing purposes.  Therefore, given the Veteran's competency to report noise exposure and that the reported noise exposure is consistent with his military duties, the Board finds that the Veteran had exposure to highly loud noise while in service.

However, the presence of a current hearing loss disability and in-service noise exposure does not mandate service connection be granted.  Rather, it either must be shown that the military noise exposure caused the hearing loss, or a statutory presumption must apply.   

Service treatment records do not show complaints, treatment, or a diagnosis of bilateral hearing loss; and in-service audiograms do not establish a hearing loss disability for VA purposes.  However, audiometric testing results do show a shift in the Veteran's hearing thresholds during service, with some hearing loss at higher frequencies.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) ("[T]he threshold for normal hearing is from 0 to 20 dB [decibels], and higher threshold levels indicate some degree of hearing loss.").  

The first audiogram of record is from October 1982.  It revealed puretone thresholds of 5, 5, 10, 5, 5, and 25 decibels in the right ear and 5, 5, 5, 5, 5, and 15 decibels in the left ear at the test frequencies of 500, 1000, 2000, 3000, 4000, and 6000 Hz, respectively.  A September 1988 audiogram showed puretone thresholds of 10, 5, 5, 15, 25, and 35 decibels in the right ear and 10, 0, 15, 15, 15, and 10 decibels in the left ear at the test frequencies of 500, 1000, 2000, 3000, 4000, and 6000 Hz, respectively.  Finally, at the Veteran's December 1993 separation examination, an audiogram revealed puretone thresholds of 10, 10, 10, 15, 20, and 65 decibels in the right ear and 5, 5, 0, 10, 15, and 20 decibels in the left ear at the test frequencies of 500, 1000, 2000, 3000, 4000, and 6000 Hz, respectively.  Thus, the evidence of a threshold shift during service indicates some worsening of the Veteran's hearing acuity; however, hearing loss as a disability for VA purposes was not established during service.  With no other evidence of chronic bilateral hearing loss during service, the Board will address whether continuity of symptomatology has been shown under 38 C.F.R. § 3.303(b).

After a review of all the evidence of record, lay and medical, the Board finds that the Veteran's symptoms of bilateral hearing loss have been continuous since service separation.  The Veteran has provided a consistent description of the onset of his disability that was supported by other evidence of record, including statements from his wife.  The Board notes that the Veteran and his wife are competent to report the Veteran's symptoms, whether in service or during the years since discharge, based on their personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994); see also Charles v. Principi, 16 Vet. App. 370 (2002).   

Specifically, during his April 2012 Board hearing, the Veteran indicated that he began having trouble with his hearing during service.  He has not provided any other date of onset for his hearing loss, and the Board has no reason to dispute his recollection of the facts of his honorable service.  In addition, in his VA Form 9, the Veteran stated that his hearing loss was related to his tinnitus, which he also reported began in service.  Finally, in a December 2009 statement, the Veteran's wife reported observing the Veteran's hearing loss since the 1980's.  

In sum, the Board finds that the Veteran has a current hearing loss disability and that he was exposed to loud noise during service.  Moreover, the evidence supports the Veteran's claim of continuous symptoms since separation from service under 38 C.F.R. § 3.303(b).  Therefore, resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for bilateral hearing loss  have been met.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 2107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  In this case, the Board is granting the benefit sought by the Veteran.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify, the duty to assist, or the duties under 38 C.F.R. 3.103(c)(2), such error was harmless and will not be further discussed. 

ORDER

Entitlement to service connection for bilateral hearing loss is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


